DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, line 9, recites “and the MDF pose” is unclear on what is “the MDF pose” that applicant want to refer? In line 11, recites “such that a computer” is lack antecedent basis.
With respect to claim 11, line 14-15, recites “and the MDF pose” is unclear on what is “the MDF pose” that applicant want to refer? In line 16, recites “such that a computer” is lack antecedent basis.
Appropriate correction is required.
Dependent claims 2-10 and 12-20 are rejected based on the rejection of the base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chakravarty et al (US 20210383167).
 	With respect to claim 1, Chakravarty et al teach a method of calculating a global multi-degree of freedom (MDF) pose of a camera affixed to a structure (figures 2-4, par 0032, 0045-0051), comprising: determining, via a computer of a calibration device, a calibration device MDF pose with respect to a global coordinate system corresponding to the structure (pars 0048-0050); receiving, from an image system including the camera, a camera MDF pose with respect to the calibration device, wherein a computer of the image system determines the camera MDF pose based on an image captured by the camera including at least a calibration board affixed to the calibration device (figures 3A, 3B, 4 and pars 0049-0051: capture images from camera using deep neural network 400,..deep neural network may comprises a convolution neural network (CNN)); calculating the global MDF pose based on the calibration device MDF pose and the MDF pose (pars 0032, 0045-0051 and figures 2-4); and transmitting the global MDF pose to the image system such that a computer of the image system can use the global MDF pose for calibration purposes (figures 2-5, pars 0050-0053: once the deep neural network 400 is trained, using the image(s) and this MDF pose information, the computer 110 may determine the vehicle’s position with respect to the detected vehicle 308 as well as waypoint data by which to instruct the vehicle 105 to navigate…using the MDF pose of a detected,…the computer 110 can employ lane changing processes, situation mitigation processes, lane keeping processes…Deep neural network 400 can be adapted to classify vehicle pose based on captured image data…the classification in the instant example pertaining to MDF pose…DNN may include input layer, hidden layers, output layer).
 	With respect to claim 2, Chakravarty et al teach the method of claim 1, further comprising receiving a command to navigate to a new waypoint (par 0050: waypoint).
 	With respect to claim 3, Chakravarty et al teach the method of claim 1, wherein the camera is a red-green-blue-depth (RGBD) camera (par 0047: Red-Green-Blue (RGB)).
 	With respect to claims 4-6, Chakravarty et al teach wherein the computer of the image system determines the camera MDF pose using a deep neural network that receives an input image including image data representative of the calibration board (pars 0049-0053); wherein the deep neural network is a convolutional neural network (CNN) (par 0051); wherein an input layer of the CNN receives the images, wherein an output layer of the CNN yields the MDF pose (par 0053, figure 5).
 	With respect to claim 7, Chakravarty et al teach the method of claim 1, wherein the calibration board includes one or more grid arrays (figures 3A-3B, 6, pars 0047-0050 and 0056-0057, For instance, a ray 602 of the camera 304 extend along the ground plan be…which aligned with the camera 304 center…The ray angle is defined as the angle that is created with the ray 602…The computer 110 can determine the ray angle analytically based on the calibrated camera 304 and a center of a two-dimensional (2D) bounding box within an image plane of the camera 304).
 	With respect to claim 8, Chakravarty et al teach the method of claim 7, wherein the one or more grid arrays are arranged to form a fiducial marker (figures 3A-3B, 6, pars 0056-0057).
 	With respect to claim 9, Chakravarty et al teach the method of claim 8, wherein the calibration board includes a light source that emits electromagnetic radiation via the fiducial marker (figures 3A-3B, pars 0047-0050).
 	With respect to claim 10, Chakravarty et al teach the method of claim 8, wherein determining the calibration device MDF pose further comprises determining the calibration device MDF pose based on sensor data captured by at least one sensor, wherein the sensor data is representative of an environment external to the calibration device (figures 3A-3B, pars, 0040, 0047-0050).
 	With respect to claim 11, Chakravarty et al teach a calibration device, comprising: a calibration board; at least one sensor arranged to capture environment data external to the calibration device; a wireless transceiver; and a computer communicatively coupled to the at least one sensor and the transceiver, wherein the computer comprises one or more processors and memory storing instructions executable by the one or more processors (figures 2, 3A-3B, 4 and pars 0032, 0046-0051) to cause the one or more processors to: determine a calibration device multi-degree of freedom (MDF) pose with respect to a global coordinate system corresponding to a structure based on the environment data captured by the at least one sensor (pars 0048-0050); receive, from an image system including a camera, a camera MDF pose with respect to the calibration device, wherein a computer of the image system determines the camera MDF pose based on an image captured by the camera including at least the calibration board (figures 3A, 3B, 4 and pars 0049-0051: capture images from camera using deep neural network 400,..deep neural network may comprises a convolution neural network (CNN)); calculate a global MDF pose based on the calibration device MDF pose and the MDF pose (pars 0032, 0045-0051 and figures 2-4); and transmit the global MDF pose to the image system such that a computer of the image system can be use the global MDF pose for calibration purposes (figures 2-5, pars 0050-0053: once the deep neural network 400 is trained, using the image(s) and this MDF pose information, the computer 110 may determine the vehicle’s position with respect to the detected vehicle 308 as well as waypoint data by which to instruct the vehicle 105 to navigate…using the MDF pose of a detected,…the computer 110 can employ lane changing processes, situation mitigation processes, lane keeping processes…Deep neural network 400 can be adapted to classify vehicle pose based on captured image data…the classification in the instant example pertaining to MDF pose…DNN may include input layer, hidden layers, output layer).
 	With respect to claim 12, Chakravarty et al teach the calibration device of claim 11, wherein the instructions further cause the one or more processors to receive a command to navigate to a new waypoint (par 0050, way point).
 	With respect to claim 13, Chakravarty et al teach the calibration device of claim 11, wherein the camera is a red-green-blue-depth (RGBD) camera (par 0047: Red-Green-Blue (RGB)).
 	With respect to claims 14-16, Chakravarty et al teach the calibration device of claim 11, wherein the computer of the image system determines the camera MDF pose using a deep neural network that receives an input image including image data representative of the calibration board (pars 0049-0053); wherein the deep neural network is a convolutional neural network (CNN) (par 0051); wherein an input layer of the CNN receives the images, wherein an output layer of the CNN yields the MDF pose (par 0053, figure 5).
 	With respect to claim 17, Chakravarty et al teach the calibration device of claim 11, wherein the calibration board includes one or more grid arrays (figures 3A-3B, 6, pars 0047-0050 and 0056-0057, For instance, a ray 602 of the camera 304 extend along the ground plan be…which aligned with the camera 304 center…The ray angle is defined as the angle that is created with the ray 602…The computer 110 can determine the ray angle analytically based on the calibrated camera 304 and a center of a two-dimensional (2D) bounding box within an image plane of the camera 304). 
 	With respect to claim 18, Chakravarty et al teach the calibration device of claim 17, wherein the one or more grid arrays are arranged to form a fiducial marker (figures 3A-3B, 6, pars 0056-0057).
 	With respect to claim 19, Chakravarty et al teach the calibration device of claim 18, wherein the calibration board includes a light source that emits electromagnetic radiation via the fiducial marker (figures 3A-3B, pars 0047-0050).

 	With respect to claim 20, Chakravarty et al teach the calibration device of claim 11, wherein the at least one sensor comprises a lidar sensor (pars 0040, 0047-0050: Lidar sensor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Zeng et al (US 20200408887) discloses calibration of multiple Lidars mounted on a vehicle using localization based on a high definition map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865